DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Response to Amendment
The amendment dated 4/7/2022 has been considered and entered into the record.  The limitations of claim 5 have been incorporated into independent claim 1.  Accordingly, claim 5 has been cancelled.  Claims 1–4 and 6–11 remain pending, while claim 9 is withdrawn from consideration.  Claims 1–4, 6–8, 10, and 11 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–4, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak (US 2013/0177504 A1) in view of Miyafuji (US 6,313,064 B1) and Yasushi (WO 2014/141812 A1).  
Macoviak teaches a formulation comprising multiple types of nanoparticles and a film-forming polymer applied to a surface to kill pathogenic microorganisms.  Macoviak abstract, ¶ 63.  Macoviak teaches that the nanoparticles would have a size of 1–100 nm.  Id. ¶ 53.  In some embodiments the nanoparticles may contain silver, titanium, zinc, aluminum, iron, copper, platinum, zirconium, palladium, gold, salts thereof or combinations thereof.  Id. ¶¶ 9, 18, 26, 35.  In particular, the formulation may further comprise silver-copper alloy nanoparticles and titanium dioxide nanoparticles.  Id. ¶¶ 9, 18, 26, 35, 115.  Macoviak teaches a titanium dioxide nanoparticle weight percentage of 0.005–1.75 and a silver-copper fine particle weight percentage of 0.05–15 in Example 1.  Id. ¶ 183.  Accordingly, the relative weight percentages of titanium dioxide to silver-copper alloy particles overlap with those of the instant claims thereby rendering them prima facie obvious.  Macoviak fails to teach alloy fine particles comprising an antibacterial/antifungal metal and the claimed metal constituent.
Miyafuji teaches a copper alloy comprising titanium and other materials to form particles that exhibit antibacterial and sterilizing effects, such as Zn at levels of up to 10%.  Miyafuji abstract.  The copper alloy may further contain metals such as Mg, Al, P, Ca, Cr, Mn, Fe, Co, and Sn to improve mechanical property or corrosion resistance of the copper alloy.  Miyafuji at 4:50–55.  
The ordinarily skilled artisan would have found it obvious to have added one of the metals (e.g., Mg, Al, P, Ca, Cr, Mn, Fe, Co, and Sn) taught in Miyafuji to the alloy nanoparticles in Macoviak to improve the anti-bacterial and mechanical or corrosion properties of the nanoparticles.  
Macoviak and Miyafuji fail to teach or suggest a volume-based 50% cumulative distribution size (D50) of from 5 to 100 nm.
Yasushi teaches a photocatalytic titanium oxide nanoparticle comprising copper demonstrating antibacterial and antiviral effect.  Yasushi abstract.  The nanoparticles have a 50% cumulative particle diameter (D50), as measured by dynamic light scattering, of from 5 to 200 nm.  Id. The nanoparticles may be incorporated into a film used to coat the outermost surface of an item to impart antibacterial and antiviral properties.  Id. claims.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the nanoparticles of Macoviak with a D50 within the range of 5–100 nm motivated by the desire to have a consistent particle size within the particle range taught in Macoviak, which in turn leads to consistent performance.   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Macoviak, Miyafuji, and Yasushi as applied to claim 6 above, and further in view of Sakamoto (US 6,121,298).  Macoviak, Miyafuji, and Yasushi fail to teach or suggest the use of a silicon compound-based binder.
Sakamoto teaches an antibacterial and mildew-proofing organopolysiloxane (silicon-compound based) composition comprising silver.  Sakamoto abstract.  The composition is superior in antibacterial, mildew resistance, and weatherability due to the combined properties of silver and organopolysiloxane.  Id.
The ordinarily skilled artisan would have found it obvious to have used organopolysiloxane as the binding resin in Macoviak to provide superior weatherability.


Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that the values taught in Example 1 of Macoviak fail to teach the claimed titanium oxide to alloy weight ratios.  The Examiner has relied upon the ranges of suitable titanium oxide and silver-copper alloy weight values rather than the singular values cited by Applicant.  Macoviak teaches a titanium dioxide nanoparticle weight percentage of 0.005–1.75 and a silver-copper fine particle weight percentage of 0.05–15 in Example 1.  Macoviak ¶ 183.  Thus, Macoviak teaches a weight ratio of titanium dioxide to silver-copper as high as 35 (1.75:0.05).  Accordingly, Macoviak teaches the required titanium oxide to alloy weight range of between 1 and 100,000.  
Applicant further contends the Examples of Macoviak fail to teach the claimed titanium dioxide and alloy nanoparticles in combination and at the claimed particle sizes.  This argument is not persuasive as the prior art reference is relied upon for all that is disclosed, as demonstrated above, and not merely what is set forth in a particular example.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Applicant next argues that Yasushi and Sakamoto fail to teach metal alloys and thus does not cure the deficiencies of Macoviak.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, this argument is unpersuasive as the Examiner has not relied upon Yasushi or Sakamoto to teach metal alloys.  Instead, the Examiner has relied upon Yasushi to teach suitable antimicrobial particle sizes and Sakamoto for the use of silicon-based compositions comprising antimicrobial material.  
Applicant next argues that one of ordinary skill in the art would not have looked to Miyafuji to modify the invention of Macoviak because there would be no need for the mechanical or corrosion resistance properties as described in Miyafuji in the invention of Macoviak.  This argument is not persuasive as Applicant has failed to demonstrate why the particles of Macoviak would not benefit from enhanced mechanical or corrosion resistance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786